ON MOTION

ORDER

W. David Motson submits a “combined motion for extension of time to file appellant’s brief and for remand,” which the court treats as an unopposed motion for reconsideration of the March 13, 2008 order dismissing this appeal for failure to file a brief and to remand the matter, Motson v. Franklin Covey, to the United States District Court for the District of New Jersey, no. 03-CV-1067, for further proceedings consistent with the settlement agreement reached by the parties.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the March 13, 2008 dismissal or-
der is vacated, and the mandate is recalled.
(2) The motion to remand is granted.